Beizer v Swedish (2015 NY Slip Op 01229)





Beizer v Swedish


2015 NY Slip Op 01229


Decided on February 11, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 11, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
CHERYL E. CHAMBERS
L. PRISCILLA HALL
COLLEEN D. DUFFY, JJ.


2012-04545
 (Index No. 19045/06)

[*1]Harriet Beizer, appellant, 
vKathleen Swedish, et al., respondents, et al., defendant.


Victor M. Serby, Woodmere, N.Y., for appellant.

DECISION & ORDER
In an action, inter alia, for an accounting, the plaintiff appeals from a judgment of the Supreme Court, Queens County (Yablon, Ct. Atty. Ref.), dated March 20, 2012, which, upon an order of the same court dated February 10, 2012, after a nonjury trial, is in favor of the defendants Kathleen Swedish and Frederick Swedish and against her.
ORDERED that the appeal is dismissed, without costs or disbursements.
"An appellant who perfects an appeal by using the appendix method must file an appendix that contains all the relevant portions of the record in order to enable the court to render an informed decision on the merits of the appeal" (Gandolfi v Gandolfi, 66 AD3d 834, 835 [internal quotation marks omitted]; see NYCTL 1998-1 Trust v Shahipour, 29 AD3d 965; Patel v Patel, 270 AD2d 241). "The appendix shall contain those portions of the record necessary to permit the court to fully consider the issues which will be raised by the appellant and the respondent" (22 NYCRR 670.10-b[c][1]; see CPLR 5528[a][5]; Deshuk-Flores v Flores, 116 AD3d 996), including "material excerpts from transcripts of testimony or from papers in connection with a motion" (22 NYCRR 670.10-b[c][1][v]), and critical exhibits (see 22 NYCRR 670.10-b[c][1][vi]). Here, the plaintiff omitted from her appendix critical exhibits and material excerpts from transcripts of testimony. These omissions "inhibit the court's ability to render an informed decision on the merits of the appeal" (Matter of Embro v Smith, 59 AD3d 542, 542 [internal quotation marks omitted]; see 22 NYCRR 670.10.2[c][1]; CPLR 5528[a][5]; Deshuk-Flores v Flores, 116 AD3d at 996; Gandolfi v Gandolfi, 66 AD3d at 835; NYCTL 1998-1 Trust v Shahipour, 29 AD3d at 965; Patel v Patel, 270 AD2d at 241). Accordingly, the appeal must be dismissed.
LEVENTHAL, J.P., CHAMBERS, HALL and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court